Case 1:19-cv-00413-WS-B Document 23 Filed 07/26/19 Page1lof6 PagelD#: 118

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
DAN BUNKERING (AMERICA), INC.,
Plaintiff,
V. CASE NO. 1:19-cv-00413-WS-B
EPIC HEDRON in rem, EPIC

DIVING & MARINE SERVICES,
LLC, in personam, EPIC COMPANIES,
LLC in personam,

el i i din di dd a

Defendants.

VERIFIED COMPLAINT IN INTERVENTION

The Verified Complaint of plaintiff-in-intervention, Taylors International Services, Inc.
(“Taylors”), against M/V HEDRON, her engines, tackle, and appurtenances, in rem, in causes of
breach of maritime contract and foreclosure of maritime liens, respectfully represents as follows:

Jurisdiction

1. This is an admiralty and maritime claim within the meaning of 28 U.S.C. § 1333,
Rule 9(h) of the Federal Rules of Civil Procedure, and the Federal Maritime Lien Act, 46 U.S.C.
§ 31301, et seq. Taylors is entitled to intervene as of right according to Rule 24(a) of the Federal
Rules of Civil Procedure.

Parties

2. Plaintiff-Intervenor, Taylors, is a corporation organized and existing under the

laws of the State of Nevada, having is principal place of business at Lafayette, Louisiana.

Taylors owns and operates a catering and contract labor service for the provision of food at

(04960822. 1}
Case 1:19-cv-00413-WS-B Document 23 Filed 07/26/19 Page 2of6 PagelD#: 119

remote locations, including offshore, and it furnished pre-arrest necessaries to the M/V
HEDRON, now within this District.

3. M/V HEDRON (hereinafter the “HEDRON”) is a 394 foot derrick barge that has
accommodations for 300 people, that is now or will be during this action within this District and
the jurisdiction of this Court.

4. EPIC Offshore Specialty, LLC (“EPIC”) is a foreign limited liability company
that is not registered to do business in Alabama.

Facts

5. At the request of EPIC and/or the owner or charterer of the HEDRON or its
authorized agent, Taylors provided necessaries to the HEDRON commencing February 1, 2017.
Specifically, Taylors provided catering, janitorial/housekeeping services, and other contract labor
to EPIC pursuant to a Master Catering Services Agreement.! Copies of Taylors’s invoices for its
services in the principal amount of $646,680.77 are attached and incorporated as composite
Exhibit B.? Taylors reserves the right to amend and supplement its claim to include additional
ongoing and accruing unpaid invoiced amounts.

6. The foregoing pre-arrest catering services provided by Taylors to the HEDRON
were necessary for the operations of the HEDRON in its ordinary trade, and have a fair market

value in the total principal amount of $642,680.77 and as well in the further amounts of

 

' The Master Catering Services Agreement was entered into on February 10, 2017 between Taylors and TETRA
Technologies, Inc. (“TETRA”), and was accompanied by a more specific Service & Supply Agreement for Catering
Services governing services for the HEDRON. On March 1, 2018, Taylors received a notification from EPIC that it
had acquired TETRA’s offshore services division and would accede to the rights and obligations of TETRA under
the Master Services Agreement. The Master Services Agreement, the Service & Supply Agreement for Catering
Services, and EPIC’s acknowledgment letter of March 1, 2018 are attached hereto as composite Exhibit A and are
referred to herein collectively as the “Agreement.”

* EPIC made a payment of $102,978.74 toward Invoice No. 40718, leaving an unpaid balance of $14,556.00 on that
invoice.

{04960822.1} 2
Case 1:19-cv-00413-WS-B Document 23 Filed 07/26/19 Page 3of6 PagelD #: 120

additional invoices that have been, or may become issued, for services rendered to the HEDRON
(exclusive of interest and costs), none of which has been paid despite amicable demand.

7. EPIC has failed to make payment to Taylors for such catering services.

8. As shown by the attached Verifying Affidavit, the foregoing allegations are true
and correct and within the admiralty jurisdiction of this Court.

9. Pursuant to the general maritime law and the Federal Maritime Lien Act, Taylors
has one or more maritime liens against the HEDRON totaling $642,680.77, plus additional
ongoing and accruing amounts due, pre-judgment and post-judgment interest, costs, and
collection expenses.

10. Pursuant to the provisions of the Federal Maritime Lien Act, Taylors is entitled to
have this Court recognize its lien(s) against the HEDRON and is entitled additionally to
judgment against the vessel in the full amount of its claims, plus interest and costs.

11. As a result of EPIC’s refusal to pay Taylors the sums owed as aforementioned,
Taylors is entitled to judgment against the M/V HEDRON in the amount of its claims, plus
interest and costs, and to have the M/V HEDRON, her engines, tackle and apparel, seized and
sold by the United States Marshal, or other person authorized by the Court, to satisfy these
claims and said lien(s) asserted herein by Taylors. Taylors further avers that it is entitled to the
first monies received from said seizure and sale following satisfaction of the expenses of the
legal administration of the vessel while in custodia legis.

WHEREFORE, Intervenor, Taylors International Services, Inc., prays that citation be
issued and served upon the M/V HEDRON, her engines, tackles and apparel, in the form and
manner prescribed by law and that all persons claiming an interest in said vessel may be cited to

appear and answer the matters aforesaid, and that, after due proceedings are had, judgment be

{04960822.1} 3
Case 1:19-cv-00413-WS-B Document 23 Filed 07/26/19 Page4of6 PagelD#: 121

entered against the M/V HEDRON and in favor of Taylors International Services, Inc. in the sum
of $642,680.77 and all additional sums due, plus interest and costs.

Taylors further prays that the M/V HEDRON, her engines, tackle and apparel, be seized,
condemned and sold to pay such sums, and for such other general and equitable relief as this

Honorable Court deems proper.

Respectfully submitted,

/s/ Jaime W. Betbeze

Thomas S. Rue (RUETH8241)

Jaime W. Betbeze (BETBJ5982)

Attorneys for Plaintiff-Intervenor,
Taylors International Services, Inc.

11 N. Water Street, Suite 24290

Mobile, Alabama 36602

Telephone: (251) 432-0001

Facsimile: (251) 432-0007

E-mail: true@maynardcooper.com

jbetbeze(@maynardcooper.com
OF COUNSEL:

MAYNARD, COOPER & GALE, P.C.

{04960822.1} 4
Case 1:19-cv-00413-WS-B Document 23 Filed 07/26/19 Page5of6 PagelD #: 122

VERIFICATION
STATE OF LOUISIANA
PARISH OF LAFAYETTE
Jamie Tarpley, being duly sworn, deposes and says:
I am the Executive Vice President and Chief Financial Officer of the Plaintiff herein. I
have read the foregoing complaint and note the contents thereof and that same is true to the best

of my knowledge, information, and belief.

 

Jamie jt
SUBSCRIBED AND SWORN TO

before me on this Je" day of
July, 2019.

x Leloimr ro— ion pune or
NOTARY PUBLIC
State of Louisiana, Parish of Lafayette

My Commission Expires:_.pur— te choot t+—

{04960822.1} 5
Case 1:19-cv-00413-WS-B Document 23 Filed 07/26/19 Page6o0f6 PagelD #: 123

CERTIFICATE OF SERVICE

I do hereby certify that I have on this 26th day of July, 2019 filed a copy of the foregoing
pleading with the Clerk of the Court via the CM/ECF Filing System which will automatically
forward an electronic copy of same to all counsel of record.

/s/ Jaime W. Betbeze

{04960822.1} 6
